DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for the recitation “An infill material…characterized in that it provides….”  It is unclear if said infill material comprises the following claimed components of rachis and vegetable and/or resinous material or if said infill material provides said components through some process or other manipulation.  Claims 2-12 are also rejected for their dependency upon claim 1.
Claim 1 is indefinite for the recitation of the phrase “a vegetable ligninic and/or resinous material, i.e. having a high content of lignin and/or in resin, in such a way that it is highly resistant to the attacks of microorganisms” within the claim limitation.  First, the recitation is 
Second, the terms “high” and “highly” are relative terms which renders the claim indefinite. The terms “high” and “highly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Third, the recitation of “in resin” is grammatically awkward.  
Fourth, it is unclear what the pronoun “it” references.  Does “it” refer to the vegetable ligninic and/or resinous material or the infill material?  
Fifth, “the attacks of microorganisms” lacks proper antecedent basis.  Claim 13 is similarly rejected.  Claims 2-12 are also rejected for their dependency upon claim 1.
Claim 2 lacks proper antecedent basis for the phrase “said vegetable material consisting of spine of cereal.” 
Claim 3 is indefinite for the recitation “The infill material, according to claim 1, wherein said infill material comprises, in use: a lower layer…; an upper layer.”  First, it is unclear what constitutes “use” of the infill material.  Second, it is unclear if applicant intends claim an intermediate product (i.e., infill material) or a final product (i.e., infill used in an artificial turf or hybrid turf).  Note infill material as an intermediate product, without a support to be layered upon, cannot comprise distinct layers.  In other words, parent claim 1 is directed to an infill material, in bulk form, for the intended use in synthetic turfs, hybrid turfs, etc.  Claim 1 is not directed to a final product (e.g., synthetic or hybrid turf).  As such, said bulk infill material cannot possess layers of upper and lower infill.  Said layers are only present in a final product such as an artificial or hybrid turf.  Hence, claim 3 stands rejected.  Claims 4-6 are similarly 
Claim 4 is indefinite for the recitation “The infill material, according to claim 1, characterized in that it is constituted, in use, of a single layer comprising a mixture of...rachis of cereal ear,…husks of cereal and…said ligninic and/or resinous material….”  First, the scope of “it is constituted, in use” is unclear.  What is “it” and how is “it” used? Claim 6 is similarly rejected. 
Second, does applicant intend to limit the single layer to having the infill material of claim 1 plus the mixture of claim 4?  Or, does applicant intend to limit the single layer to a mixture comprising the infill of claim 1 and cereal husks?  In other words, it is unknown if “a predetermined percentage …of said...rachis of cereal ear” and “a predetermined percentage…of said ligninic and/or resinous material” are the same or different than the previously recited predetermined percentages of parent claim 1.  For examination purposes, the claim is interpreted as being drawn to “The infill material according to claim 1 consisting of a mixture of said predetermined percentage of the rachis of cereal ear and said predetermined percentage of the ligninic and/or resinous material mixed with a predetermined percentage by volume of husks of cereal.  Claims 5 and 6 are similarly rejected.  
Claim 5 is indefinite for the recitation “a second layer comprising said material consisting of rachis of cereal ear.”  The claim lacks proper antecedent basis for “said material.”  Note parent claim 1 recites “vegetable material consisting of rachis of cereal ear” rather than just “material consisting of rachis of cereal ear.”
Claim 7 is indefinite for the recitation “said ligninic and/or resinous material of vegetable origin is mixed to a predetermined percentage by volume of a loose final product from raw 
Claim 8 is indefinite for the recitations “in particular.”  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 8 recites the broad recitations “material obtained by defibring the cones” and “barley grain,” and the claim also recites “in particular cones of arboreous species of the Pinus type” and “in particular devitalized for avoiding germination,” which are the narrower statements of the range/limitation.
Claim 8 is indefinite for the recitation “arboreous species of the Pinus type.”  The use of the word “type” after the species Pinus renders the claim indefinite since it broadens the scope to include other non-Pinus species.  
Claim 8 recites the limitation “the cones” in line 7 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is indefinite for the recitation “a mat equipped with a first face arranged on a surface to coat.”  It is unclear how the mat face can “coat” the surface.  Does applicant intend to limit the first face of the mat to cover the surface, rather than coat it?  Note, in the textile and polymer arts, coatings are generally considered to be a relatively thin layer of material (e.g., paint, powder, or other fluid material) attached or bonded to the substrate being coated.  Hence, it is unclear how the mat face “coats” the surface.  Claim 13 is similarly rejected.  
Claim 12 recites the limitation “said rooting” in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “said granular infill material” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “said fibres of synthetic material” in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note the synthetic material is previously described as blades rather than fibres. 
Claim 12 is indefinite for the recitation “to cause it to be integral.”  It is unclear what “it” references.  Is “it” referring to the infill material, the natural turf, or the living vegetable material?
Claim 13 is indefinite for the recitation “distributing on said first face of said mat an infill material.”  It is unclear how the infill can be distributed on the first face, which is adjacent to the surface to be covered (i.e., coated)?  Does applicant intend the infill to be distributed on the second face between the synthetic blades?  
Claim 13 is indefinite for the recitations “characterized in that it comprises the steps of” and “such that it is highly resistant to attack by microorganisms.”  Specifically, it is unclear what the pronoun “it” references and if the two occurrences of “it” reference the same thing.  Does “it” refer to the recited method, to the ligninic and/or resinous material, and/or the infill material?    



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 8, and 9 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 5,282,873 issued to Watari.
Watari discloses an artificial ground suitable for use in a golf course green or ground unsuitable for cultivation (abstract).  Said artificial ground comprises an artificial soil layer containing as a main component the remainder of fermentation material and combined with water and at least one or two additives (abstract).  The artificial soil can be sourced from culture ground for mushrooms, after harvest of the mushrooms, said culture ground comprising a mixture of fermentation remains (e.g., rind and flesh of grapes, wheat, hop, rice, sweet potato, buckwheat and the like) and wheat and rice bran (i.e., cereal husks) (col. 3, line 43-col. 4, line 7 and Table 1).  Said artificial soil can comprise the culture ground for mushrooms and additives such as husks of seeds, a mineral component, charcoal, and soil or sand (col. 4, lines 5-35 and Table 2).  In other embodiments, the fermentation remains may be replaced with pulverized corn 
Thus, Watari discloses an artificial soil comprising a mixture including (i) corn cobs (i.e., “a vegetable material consisting of rachis of cereal ear”), (ii) husks of seeds of peaches, walnuts, or apricots (i.e., “a ligninic and/or resinous material of vegetable origin” comprising “shells of dried fruits”), and (iii) wheat or rice bran or hulls (i.e., “cereal husks”).  Note any mixture of materials will inherently meet the limitations of “a predetermined percentage by volume” in that each mixture thereof will necessarily include its components in a fixed amount by volume.  Watari teaches the invention of claims 1, 4, 8, and 9 with the exceptions (a) the artificial soil is an infill material for synthetic turf or hybrid synthetic-natural turf and (b) the husks of seeds of peaches, walnuts, or apricots (i.e., “a ligninic and/or resinous material of vegetable origin” comprising “shells of dried fruits”) are resistant to attack by microorganisms.  
Regarding exception (a), the “infill material” recitation is not necessarily given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Additionally, the “for synthetic turfs, or hybrid synthetic-natural turfs, for sports, or recreational, or ornamental uses” recitation is a recitation of the intended use of the claimed invention.  Intended use recitations must result in a structural difference between the 
Regarding exception (b), although Watari does not explicitly teach the property that the peach, walnut, or apricot shells are resistant to attack by microorganisms, it is reasonable to presume that said property is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., peach, walnut, or apricot shells containing ligninic and/or resinous material of vegetable origin) and in the similar production steps (i.e., employing said shells in an artificial soil mixture for growing plants) used to produce the artificial soil.  Like materials cannot have mutually exclusive properties.  The burden is upon applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 495.  Note Watari does teach the artificial soil is virus-free (col. 4, lines 5-12 and 24-29).  In the alternative, the claimed resistance to microorganisms would obviously have been provided by the process disclosed by Watari.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, claims 1, 4, 8, and 9 are rejected as being anticipated by or obvious over the cited prior art.  


Claim Rejections - 35 USC § 103
Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,282,873 issued to Watari.
In re Aller, 105 USPQ 233.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 2 and 10 are rejected as being obvious over the cited prior art.  
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,282,873 issued to Watari in view of WO 2011/051744 issued to Nusca et al.
Watari fails to teach the addition of ground cork in the artificial soil.  However, the use of cork as a soil filler material is known.  For example, Nusca discloses a mixed turf (i.e., a hybrid of natural turf and artificial turf) for use as a sports field, including golf courses (abstract, page 1, lines 5-12, and page 2, lines 5-17).  In one embodiment, the mixed turf has an infill layer comprising a layer of organic material for optimizing the development of plants (e.g., grass) (page 12, lines 21-28).  The organic material is in granular or fibrous form and may comprise cork, coconut fibers, agave fibers, cereal husks (e.g., rice husks), peat, ground wood (i.e., sawdust or sawmill residues), vegetable residues, grape seeds (seeds of vitis vinifera), devitalized seeds of vegetable species, agricultural and food residues, compost, organic conditioners, organic fertilizers, hoof and horn meal (i.e., cornunghia), roasted leather waste, and vegetable waste (page 12, line 28 – page 13, line 3).   
Thus, it would have been obvious to one skilled in the art at the time of the invention to select cork as a component of the artificial soil mixture of Watari since the equivalence of cork, In re Leshin, 125 USPQ 416.  Furthermore, it has been held obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for very same purpose.  The idea of combining them flows logically from their having been individually taught in prior art.  The claims which are no more than mixing together of two conventional compositions are set forth as obvious subject matter.  In re Kerkhoven, 205 USPQ 1069.  Therefore, claim 7 is rejected as being obvious over the cited prior art.  
Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/051744 issued to Nusca et al. in view of US 5,282,873 issued to Watari.  
As stated above, Nusca discloses a mixed turf (i.e., a hybrid of natural turf and artificial turf) for use as a sports field, including golf courses (abstract, page 1, lines 5-12, and page 2, lines 5-17).  In one embodiment, the mixed turf has an infill layer comprising a layer of organic material for optimizing the development of plants (e.g., grass) (page 7, lines 4-15 and page 12, lines 21-28).  The organic material is in granular or fibrous form and may comprise cork, coconut fibers, agave fibers, cereal husks (e.g., rice husks), peat, ground wood (i.e., sawdust or sawmill residues), vegetable residues, grape seeds (seeds of vitis vinifera), devitalized seeds of vegetable species, agricultural and food residues, compost, organic conditioners, organic fertilizers, hoof and horn meal (i.e., cornunghia), roasted leather waste, and vegetable waste (page 7, lines 4-15 and page 12, line 28 – page 13, line 3).  The infill material may comprise at 
The mixed turf for playing sport, for recreation and/or for ornamental purpose can be made by the steps of: (a) arranging a mat of a flexible material, said mat comprising a first face and a second face opposite thereto; (b) fixing a plurality of fibers of artificial material to said mat in such a way that is suitable for forming a dense turf protruding from said first face; (c) distributing on said first face of said mat a loose infill material, said infill material adapted to keep said fibers substantially vertical; (d) introducing seeds and/or plant portions belonging to at least one vegetable species into said loose infill material; and (e) assisting a vegetative development of said vegetable species obtaining a natural turf having roots arranged completely above the first face of said mat, said natural turf exceeding in height said synthetic turf (page 9, lines 14-33).  
Thus, Nusca teaches the invention of claims 12 and 13 with the exception that the infill material comprises a mixture of uncoated rachis of cereal ear and a ligninic and/or resinous material that is resistant to attack by microorganisms.  As noted above, Nusca teaches the infill material comprises organic material for supporting the natural turf growth, wherein said organic material may comprise cork, coconut fibers, agave fibers, cereal husks (e.g., rice husks), peat, ground wood (i.e., sawdust or sawmill residues), vegetable residues, grape seeds (seeds of vitis vinifera), devitalized seeds of vegetable species, agricultural and food residues, compost, organic conditioners, organic fertilizers, hoof and horn meal (i.e., cornunghia), roasted leather waste, and vegetable waste.  While Nusca teaches residues of agricultural and food factories may be employed, the reference fails to elaborate on suitable residue materials.  However, as set forth In re Leshin, 125 USPQ 416.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 12 and 13, drawn to a hybrid turf and a method of making said hybrid turf, respectively, as well as claims 1, 4, and 6-9, drawn to the infill material, are rejected as being obvious over the cited prior art.  
Regarding claims 2 and 10, Nusca and Watari fail to explicitly teach the amount of corn cobs present in the infill or the size of the ground corn cobs particles.  However, it would have been obvious to one skilled in the art to employ the corn cobs in an amount ranging from 5% to 90% and having a size of 0.3-5.0 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Hence, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 2 and 10 are rejected as being obvious over the cited prior art.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        January 28, 2022